I am compelled to dissent from the conclusion reached by the majority. Exemption statutes have existed from an early day, the first one having been passed in 1865 (Comp. Laws 1865, appendix, p. 768). See sections 1243-1245, C.L. 1884. This statute provided no exemption in lieu of the homestead. In 1887 a comprehensive statute of exemptions was enacted, which appears now as sections 2311-2329, Code 1915. This act provided for the exemption of personal earnings of the debtor for 60 days next preceding the application for the exemption. Subsection 6 of section 2311, Code 1915. It also provided an exemption of $500 in lieu of the homestead as follows:
"Any resident of this state who is the head of a family, and not the owner of a homestead, may hold exempt from levy and sale, real or personal property to be selected by such person, his agent or attorney, at any time before sale, not exceeding five hundred dollars in value, in addition to the amount of chattel property otherwise by law exempted." Code 1915, § 2327.
This section, to my mind, clearly shows an intention on the part of the Legislature to limit the exemption to physical, tangible, chattel property, capable of manual delivery and sale by the sheriff on execution. It is true that an account for wages or earnings is a chose in action and as such is chattel property, but it is not the subject of manual delivery or sale under execution. It is to be collected by a judgment directly against the garnishee. I do not find that chapter 153, Laws 1919, has any bearing on the question. Section 1 of that act merely provides the amount of current wages or salary to be exempted, and the circumstances under which the same may be allowed, and has no reference to an exemption in lieu *Page 369 
of the homestead.
I agree, of course, that exemption statutes are to be liberally construed in order to effectuate the beneficent intention of the Legislature to aid the poor and needy. But where the interpretation of the exemption statute is plain, the courts have no authority to award an exemption in cases where none has been provided by law.